 1                                                                                                  JS-6
 2
 3
 4
 5
 6                                 UNITED STATES DISTRICT COURT
 7                                CENTRAL DISTRICT OF CALIFORNIA
 8   JEAN ZHENG, et al.,                              CV 18-8387 PA (JEMx)

 9                  Plaintiffs,                       JUDGMENT OF DISMISSAL
10          v.
11   NAN LI, et al.
12                  Defendants.
13
14
15
            In accordance with the Court’s March 1, 2019 minute order denying the Motion for
16
     Default Judgment filed by plaintiffs Jean Zheng and 101 Club Global, Inc. (“Plaintiffs”) and
17
     dismissing the Action for lack of personal jurisdiction over Nan Li (“Defendant”),
18
            IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that this action is
19
     dismissed without prejudice.
20
21
22   DATED: March 1, 2019                                 _________________________________
23                                                                   Percy Anderson
                                                            UNITED STATES DISTRICT JUDGE
24
25
26
27
28
